Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
Claims 8-20 and 28-34 are pending, claims 1-7 and 21-27 having been cancelled.

Specification
The objection to the Title is withdrawn based on Applicant’s amended title.  Said amended title is considered sufficient upon further consideration.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

ESC and …”
Please amend claim 15 as follows: “by displacing and rotating the stage of the [[ECS]] ESC and …”
Please amend claim 28 as follows: “displacing the stage of the [[ECS]] ESC and …”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2016/0233115 to Huang et al., U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III(“Bailey”), U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. and U.S. Patent App. Pub. No.2003/0013314 to Ying et al.
Huang, Bailey, Tsujimoto and Ying are described in the previous Office Action, which is hereby incorporated in full.  While the cited prior art discloses that it is known in the art to use lift pins (read as vertically retractable supporting rods on a stage of the ESC), the cited prior art does not disclose that the lift pins are used to move the substrate with the padding film to be in contact with the component in order to clean the component in the chamber.  Lift pins in the cited prior art (as well as the prior art cited in the relevant prior art section of the previous Office Action) are used to load and unload the substrate to and from the chamber and onto and off of the wafer support/chuck.  The cleaning in the prior art is disclosed as the cleaning pad is placed directly on the chuck and the chuck itself is moved to contact the component to be cleaned.  There is no disclosure or suggestion that one of ordinary skill in the art would use the lift pins to make contact with the chamber component.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 8-20 and 28-34 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714